PER CURIAM.
The appeal is sua sponte dismissed. Following entry of the trial court’s order being appealed, which order dismissed appellants’ complaint, a subsequent order was entered which allowed appellants to amend their *329pleading. The original order, which did not reflect the dismissal to be with prejudice, was thus clarified by the subsequent order upon appellants’ request. As clarified, the original order is non-appealable.
GLICKSTEIN and WALDEN, JJ., and DAUKSCH, JAMES C., Jr., Associate Judge, concur.